Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 17, 2017

The Court of Appeals hereby passes the following order:

A17A1858. DALE M. IRVING v. ANLOCK DEVELOPMENT
    CORPORATION d/b/a BLANKENSHIP TRUCK REPAIRS et al.

      Dale M. Irving sued Anlock Development Corporation d/b/a Blankenship
Truck Repairs and Kelly Lord (collectively, “the Defendants”). The trial court
dismissed the complaint as a sanction for spoliation of evidence. Irving appealed, and
we affirmed the ruling in accordance with Court of Appeals Rule 36. See Irving v.
Lord, Case Number A15A0462, decided May 12, 2015. Thereafter, Irving filed an
extraordinary motion for new trial based upon newly discovered evidence. The trial
court denied the motion, and Irving filed a motion to vacate and set aside the order
on the basis that he was not given timely notice of the trial court’s ruling. The trial
court denied the motion, and Irving filed this direct appeal. We lack jurisdiction.
      When a trial court fails to timely provide an order to an aggrieved party, that
party may file a motion to have the order vacated and re-entered to begin anew the
time for filing an appeal. See Cambron v. Canal Ins. Co., 246 Ga. 147, 148 (1) (269
SE2d 426) (1980). Such a motion is authorized by OCGA § 9-11-60 (g). See id;
Crawford v. Kroger Co., 183 Ga. App. 836, 836 (1) (360 SE2d 274) (1987).
Ordinarily, a party may appeal directly the denial of a motion to set aside under
Cambron. However, the underlying subject matter of an appeal controls over the
relief sought in determining the proper appellate procedure. See Rebich v. Miles, 264
Ga. 467, 467-468 (448 SE2d 192) (1994).
      Here, because the trial court’s order involved the denial of an extraordinary
motion for new trial, Irving was required to follow the discretionary appeal
procedures to obtain appellate review. See OCGA § 5-6-35 (a) (7); Rebich, supra.
Irving’s failure to do so deprives us of jurisdiction over this appeal, which is hereby
DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         08/17/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.